1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                   UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA

10   EUGENIA MCGOVRAN,                   )                 Case No. 1:19-CV-01383-BAM
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S CONFIDENTIAL
13                                       )                 LETTER BRIEF
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 15 days to March 26, 2020, for Plaintiff to file her Confidential Letter Brief, in accordance

20   with the Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested
21
     due to the fact that Plaintiff’s Counsel has a large number of filings due within the next two weeks,
22
     including a Ninth Circuit brief.
23

24

25

26

27

28

     McGovran v. Saul                    Stipulation and Order        E.D. Cal. 1:19-cv-01383-BAM
1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3

4

5

6
                                                 Respectfully submitted,

7

8    Date: March 10, 2020                        JACQUELINE A. FORSLUND
9
                                                 Attorney at Law

10
                                                 /s/Jacqueline A. Forslund
11                                               JACQUELINE A. FORSLUND
12
                                                 Attorney for Plaintiff
13

14
     Date: March 11, 2020                        MCGREGOR W. SCOTT
15
                                                 United States Attorney
16                                               DEBORAH STACHEL
                                                 Regional Chief Counsel, Region IX
17                                               Social Security Administration
18
                                                 /s/Marcelo N. Illarmo
19                                               MARCELO N. ILLARMO
                                                 Special Assistant United States Attorney
20                                               *By email authorization
21
                                                 Attorney for Defendant
22

23

24

25

26

27

28

     McGovran v. Saul                  Stipulation and Order        E.D. Cal. 1:19-cv-01383-BAM
1                                                    ORDER
2             Based upon the stipulation of the parties, and for good cause shown, IT IS HEREBY
3    ORDERED, that Defendant shall have an extension of time from March 11, 2020, to March 26, 2020,
4    to serve her Confidential Letter Brief. All other deadlines set forth in the Court’s Scheduling Order
5    shall be extended accordingly.
6             The Court notes that the parties’ stipulation was filed on March 11, 2020, which was the
7    applicable deadline for Plaintiff’s Confidential Letter Brief. (See Doc. Nos. 4, 8-9.) The parties are
8    cautioned that the Local Rules require counsel to seek to obtain a necessary extension from the Court
9    as soon as the need for the extension becomes apparent. L.R. 144(d). Any future requests for Court-
10   approved extensions brought on or after the applicable deadline will be looked upon with disfavor.
11   Id.
12            IT IS SO ORDERED.
13

14   Dated:     March 12, 2020                                   /s/ Barbara   A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     McGovran v. Saul                    Stipulation and Order         E.D. Cal. 1:19-cv-01383-BAM
